Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 29, 2017

The Court of Appeals hereby passes the following order:

A18E0015. WILSON v. MARATHON INVESTMENT CORP. et al.

      The Applicant has timely moved for an extension of time to file his application
for discretionary appeal. The motion is hereby GRANTED. See OCGA § 5-6-39 (a)
(5); Court of Appeals Rule 31 (i). The Applicant shall file his application by
November 1, 2017.



                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         09/29/2017
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.